DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second fastening device guided by the guide track to move “parallel with the longitudinal axis of the rail foot” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 16 requires the guide track having an approach portion that would permit this parallel movement. By inspection of the figures, guide 50 and approach portion 55 does not appear to permit movement along axis 46 parallel with the longitudinal axis of the rail foot. Approach portion 55 shows a diagonal angle that is not parallel with the longitudinal axis. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 26 is objected to because it is now presented in independent form as new claim 30. Therefore claim 26 should be cancelled, otherwise there would be a duplication.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is unclear. How does the approach portion of the guide track allows the fastening device to move in both directions? Is the predetermined assembly position the same as that when moving the fastening device parallel with the longitudinal axis of the rail foot?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 18-25, 27, 29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucksbee (US Pat No 4,844,338). Bucksbee discloses a fastening module (fig. 1) for fastening a rail foot (15) of an elevator rail (the module disclosed by Bucksbee may be used on an elevator rail) to a fastening plane (plane defined by front-facing surface of 16 shown in fig. 1), comprising: 
Re claim 15, a first fastening device (left 30 in fig. 1) that, when fastened to the fastening plane, holds a first side of the rail foot (left 15 in fig. 1); a second fastening device (right 30 in fig. 1) that, when fastened to the fastening plane, holds a second side of the rail foot (right 15 in fig. 1), the second fastening device being moveable in parallel to the fastening plane (30 may slide parallel to the plane along the path defined by slot 34) and including a support element (30) that interacts with a top side of the rail foot (fig. 2) facing away from the fastening plane, the second fastening device being rotatable about an axis of rotation (axis defined by 32a) perpendicular to the fastening plane over the top side of the rail foot from a position laterally outside of the rail foot (figs. 1-2); and a guide (34) by which the second fastening device is guided along a guide track (34 forming a guide track) in the fastening plane, the guide track including an advancing portion (advancing portion being construed as the enlarged head portion of 34) oriented to permit the second fastening device to move towards a predetermined assembly position of the second side of the rail foot (fig. 1), and the guide track including a first inclination (90 degrees of the slender body 
Re claim 18, wherein the guide track has a bend between the first inclination and the second inclination (fig. 1 shows a bend at the transition between the narrow and enlarged portions).
Re claim 19, wherein at least one of the second inclination is less than 45.degree. and the first inclination is approximately equal to 90.degree. (90 degrees of the slender body portion of 34).
Re claim 20, including a base plate (16) on which the fastening plane is positioned and wherein the guide is integrated in the base plate (fig. 1).
Re claim 21, wherein the base plate has a guide cut-out formed as a slot (34 is shown as a slot), the slot having at least one of: rounding at edges of the slot; a bend along the guide track; and at least two rectangular shapes turned relative to one another (fig. 1 shows the edges of 34 are curved).
Re claim 22, wherein the first fastening device is stationary on the fastening plane (with the screw 32a tightly engaged with bolt 32b, the first fastening device would be stationary).
Re claim 23, wherein the support element of the second fastening device has a support region (flange region of 30 engaging with the top surface of the rail foot) arranged at a predetermined distance from the fastening plane.
Re claim 24, wherein the second fastening device includes a compensating means having a contact element (16) with a contact region (35) formed thereon, and wherein a second side 
Re claim 25, wherein the compensating means adapts a holding dimension (dimension shown in fig. 2) between the contact region and the support region to a required holding dimension for the second side of the rail foot to hold the second side of the rail foot between the contact region and the support region (fig. 2).
Re claim 27, wherein the support element of the second fastening device can be rotated by approximately 90.degree. about the axis of rotation of the second fastening device over the top side of the rail foot from laterally outside the rail foot (30 may be rotated about 32a, which would move it above, or away from, the top side of the rail foot).
Re claim 29, a method for fastening a rail foot of an elevator rail with at least one of the fastening module according to claim 15 (see claim 15 above), comprising the steps of: inserting a first side of the rail foot (left side 15 in fig. 1) between a contact region (35) and a support region (flange portion of 30) of the first fastening device (left 30 in fig. 1); and rotating and moving the second fastening device (right 30 in fig. 1; 30 is rotated about 32a) to arrange the second side of the rail foot between a contact region (35) and a support region (flange portion of 30) of the second fastening device.
Re claim 31, a first fastening device (left 30 in fig. 1) that, when fastened to the fastening plane, holds a first side of the rail foot (left 15 in fig. 1); a second fastening device (right 30 in fig. 1) that, when fastened to the fastening plane, holds a second side of the rail foot (right 15 in fig. 1), the second fastening device being moveable in parallel to the fastening plane (30 may slide parallel to the plane along the path defined by slot 34) and including a support element (30) that interacts with a top side of the rail foot (fig. 2) facing away from the fastening plane, the second fastening device being rotatable about an axis of rotation . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorni et al. (US Pat No 9,242,835 B2) in view of Bucksbee (US Pat No 4,844,338) 
Re claim 28, at least one assembly of elevator rails arranged in succession along a longitudinal axis (fig. 4 shows rails 3 arranged in succession); and a plurality of the fastening module (1’) fastening rail feet of the elevator rails in an elevator shaft (figs. 4-5).
Bjorni does not disclose:
Re claim 28, a plurality of the fastening module according to claim 15.
However, Bucksbee teaches:
Re claim 28, a plurality of the fastening module according to claim 15 (see claim 15 above).
It would have been obvious to person having ordinary skill in the art before the effective fling date of the claimed invention to employ the fastening module, as taught by Bucksbee, to be able to introduce the fastening module into the hoistway as one entire unit and simply slide the fastening device over the rail foot. Having a bolt screw as a separated piece would increase the chance of the screw falling down the shaft during installation. 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is allowed.

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, regarding the drawing objection to claim 16, Applicant argues the fastening device would move along axis 46 parallel with the longitudinal axis of the rail foot. However, claim 16 requires the guide track having an approach portion that would permit this parallel movement. 
	Pages 10-14 of the Remarks, Applicant argues Bucksbee enlarged head portion of 34 is not inclined in relation to the longitudinal axis. There is no discussion of the enlarged head portion functioning to permit movement of the clip 30 in any direction other than transverse to the longitudinal axis. Examiner respectfully disagrees. Bucksbee fig. 1 shows curved transition between the slender body portion of 34 to the enlarged head portion of 34 is an inclined guide track. This curved inclined guide track is provided at the top half and bottom half of the cutout of 34, as indicated below by the large arrows in annotated Bucksbee figure 1. The curvature would yield various angles relative to the longitudinal axis. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    772
    837
    media_image1.png
    Greyscale

	Page 14, Applicant’s arguments to claims 16-17 is moot because the art rejection has been removed. However, the drawing objection and 112 rejection is maintained. 
	Page 14, Applicant’s argument to claim 18 is reflected in claim 15’s argument. 
	Pages 14-15, Applicant argues no compensating means has been identified in the prior art for claim 24. Examiner respectfully disagrees. In the Rejection to claim 15 above, element 16 was identified explain a surface that defines the fastening plane, not element 16 being the fastening plane. The fastening plane is construed as an imaginary surface not possessing any structure. In this Rejection, it is construed that the structure of 16 is part of the second fastening device 30 since it interact with each other to provide a clamping force via the nut and bolt. Claim 24 recites the compensating means “having a contact element with a contact region formed thereon.” Here, the claim only calls for a contact element and contact region to define the compensating means. Bucksbee shows contact element as 
	Page 15, Applicant’s argument to claim 25 is reflected in claim 24’s argument. 
	Page 15, Applicant argues Bucksbee does not show the first side of the rail foot inserted between a contact region and a support region of the first fastening device. The coating 35 is not included in the clip 30. Neither claim 15 nor 29 define a contact region as being limited to any structure. As such, Bucksbee contact region 35 could be construed as the engagement surface on either side of rail 14 to interact with the 30 to provide a clamping force. Figure 2 shows the rail foot being clamped between the contact region at 35 and the support region of flange of 30.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654